Macfarlane, J.
The petition in this case contains^ all the averments of the petition in case of Thompson, Receiver, v. Greeley, ante, p. 577, except the charges in that case were that defendants as directors had wilfully and knowingly violated the statute in loaning or permitting to be loaned to the Anchor Milling Company money in excess of twenty-five per cent, of its capital stock, and the charges in the petition are that they permitted the bank to become indebted to said milling company in excess of twenty-five per cent, of the capital stock on loans, drafts and advances by drafts and bills of exchange. A demurrer to this petition was also-sustained and plaintiff appealed.
We need only to add to the opinion in that case,that, in respect to the amount and character of indebtedness, for permitting which, the directors may be held accountable, we think the terms of the statute too plain *595to require construction. It is perfectly obvious that the intent of the legislature was to prevent the assets, exceeding twenty-five per cent, of the capital stock, actually paid in, from getting under the control, and management, and consequent risk of any one individual, •corporation or company. The terms of the statute, “ or permit any individual corporation or company to become at any time indebted to it,” are sufficiently broad to include any indebtedness however incurred. The liability of the directors will extend to actual losses resulting to the bank from their wilful disregard ■of the statute.
For the reasons given in the opinion in the other case the demurrer to the petition should have been overruled. Reversed and remanded.
All concur.